


Ambassador Sale Contract
Execution Version
CONTRACT
AGREEMENT made as of the 29th day of November, 2010 (this "Contract") between
175
Ambassador Realty, LLC, a Delaware limited liability company, having an office
c/o Sentinel
Real Estate Corporation, 1251 Avenue of the Americas, New York, New York 10020
("Seller") and
Duke Realty Limited Partnership, an Indiana limited partnership having an office
at 600 East 96 th
Street, Suite 100, Indianapolis, Indiana 46240 ("Buyer").
WITNESSETH:
1. Sale, Definitions.
1.1 (a) Seller agrees to sell, assign, convey and transfer to Buyer and Buyer
agrees to purchase from Seller all that tract or parcel of land located in
Naperville, Illinois and
described on Schedule 1 annexed hereto (the "Land"), together with the
Improvements (as
defined in 1.3 (c)) located thereon, and all of Seller's right, title and
interest to all easements and
appurtenances thereto, if any (the "Premises") for the price and on the terms
hereafter stated.
(b) The Purchase Price for the Premises is NINETEEN MILLION FIVE
HUNDRED THOUSAND DOLLARS ($19,500,000), to be paid as follows:
(i) FIVE HUNDRED THOUSAND DOLLARS ($500,000) two (2)
business days after the Effective Date, to be deposited in escrow with Escrowee,
to be disbursed
as provided in this Contract.
(ii) The balance of the Purchase Price, after application of the Deposit
(as defined in 1.3(j)), at Closing in cash.
1.2 All Closing cash payments shall be made by Buyer by wire transfer in Federal
funds to the Escrowee's account and by Escrowee to Seller's account at a bank
designated by
Seller or as Seller shall otherwise direct.
1.3 For the purposes of this Contract, unless the context shall otherwise
indicate, the
terms set forth below shall be defined as follows:
(a) The word "Closing" shall mean the consummation of the transactions
referred to in this Contract which shall occur upon the delivery of the deed
described in 7.3(a),
the delivery of the other documents described in 7 and the payment of the
Purchase Price as
provided in 1.1(b) and shall occur on December 3, 2010 (the "Closing Date").
Time shall be of
the essence with respect to the obligation of Buyer to purchase the Premises at
Closing.
(b) The word "Buyer" shall include an assignee, approved by Seller or
authorized by the terms of 11, all in accordance with and subject to 11.
(c) The word "Improvements" shall mean the buildings, structures and other
facilities on the Land, together with the fixtures owned by Seller and installed
and used in
connection with the operation of the building and structure on the Land or
located at the
Premises.
369136_5
 
 

--------------------------------------------------------------------------------

 
Ambassador Sale Contract
Execution Version
(d) The words "Good Title" shall mean good and marketable title in fee
simple, free and clear of all liens, encumbrances, agreements, restrictions and
burdens, except for
Permitted Encumbrances.
(e) The words "Permitted Encumbrances" shall mean the matters, exceptions
and state of facts affecting title to the Premises determined as provided in
2.4.
(f) The words "Termination Option" shall mean an option by a party to
terminate this Contract, to be exercised by written notice to the other party on
the conditions set
forth with respect to the specific Termination Option, pursuant to which this
Contract shall
terminate and neither party shall have any obligations of any nature to the
other hereunder or by
reason hereof, except that the provisions of 2.2, 9, 10, 13, 17 and 21 shall
survive that
termination and Escrowee shall return the Deposit to Buyer (less the sum of $100
which shall be
delivered by Escrowee to Seller as consideration to Seller for entering into
this Contract and the
Termination Options provided herein) except for an exercise of the Termination
Option provided
in 21.2 by Seller, in which case the Deposit shall be paid over as provided in
21.2. Time shall be
of the essence in the exercise or deemed exercise of any Termination Option
granted in 2.4(b).
(g)
under this Contract.
The word "Escrowee" shall mean the Title Company, acting as escrowee
(h) The words "Title Company" shall mean First American Title Insurance
Company, National Commercial Services Division, 30 North LaSalle Street, Suite
2700,
Chicago, Illinois 60602.
(i) The words "Effective Date" shall mean the date on which both parties
shall have signed this Contract and shall be confirmed by notice from the later
of the parties to
sign.
(j) The tern "Deposit" shall mean the sum of (i) the payment of $500,000 as
provided in 1.1(b)(i), and (ii) any income or interest earned on that sum as
provided in 10.2.
(k) Phrases referring to "the knowledge of Seller" or words to similar effect
shall only refer to the actual knowledge of Martin J. Cawley and the actual
knowledge of any
other person or any knowledge which would be imputed to any of those persons or
to Seller as a
matter of law shall not be deemed to be covered by those phrases.
(1) The phrase "Seller has not received any notice" shall mean that Seller has
not received originals or copies of written notices at its offices in New York
of the subject matter
referred to in the representation.
(m) The words "Governmental Authority" shall mean the municipal, district,
state and Federal governments, and agencies, authorities, courts and officers of
any of them
having jurisdiction of the Premises.
(n) The words "Legal Requirements" shall mean all laws, statutes, codes,
ordinances, acts, orders, judgments, decrees, injunctions, rules, regulations,
permits, licenses,
369136 _5 2
 
 

--------------------------------------------------------------------------------

 
Ambassador Sale Contract
Execution Version
authorizations, directions and requirements of all Governmental Authorities in
force on the date
of this Contract.
(o) The word Tenant" shall mean SYX Distribution Inc., a Delaware
corporation.
(p) The word "Lease" shall mean, collectively, that certain Build-To-Suit
Lease Agreement dated April 21, 1995 by and among American National Bank and
Trust
Company of Chicago, as Trustee under Trust Agreement dated January 31, 1995 and
known as
Trust No. 120041-07 ("American National Bank") as landlord, Walsh, Higgins &
Company, as
contractor, and Systemax Incorporated as tenant, as amended by that certain
First Amendment to
Lease dated February 1, 2006 by and between Ambassador Drive LLC (successor to
American
National Bank) and Global Computer Supplies Inc., a New York corporation (f/k/a
Systemax
Incorporated), as assigned by that certain Assignment and Assumption of Lease
dated
November, 2006 between Ambassador Drive LLC, as assignor, and Seller, as
assignee, as further
amended by that certain Second Amendment to Lease dated November 28, 2006, and
as assigned
by that certain Assignment and Assumption of Lease dated February 8, 2010 by and
between
Global Computer Supplies Inc., a New York corporation, as assignor, and SYX
Distribution Inc.,
a Delaware corporation, as assignee.
2. Buyer's Due Diligence, Acceptance, Covenants, Acknowledgments.
2.1 (a) Buyer has had access to the Premises and to the books and records of the
Premises pursuant to the terms of the Access Agreement (as defined in 2.2(a))
and has conducted
its due diligence with respect to the Premises and Buyer has accepted the
financial, leasing,
operational and physical condition of the Premises, the legal compliance of the
Premises, the
state of the title and survey of the Premises (subject to Seller's fulfilling
the actions described in
the Title Response (as defined in 2.4(a)), at or prior to Closing), and the
environmental condition
of the Premises and accepts the Premises "as is" in accordance with 2.3 of the
Contract.
(b) Buyer has no Termination Option under this Contract, except as provided
in 2.4(b), 4, 5 or 21.1 of this Contract.
2.2 Buyer agrees as follows:
(a) Buyer shall comply with the terms of that certain Access Agreement by
and between Buyer and Seller dated October 20, 2010, which Access Agreement is
hereby
incorporated into this Contract and made a part hereof. Notwithstanding anything
to the contrary
in the Access Agreement, Buyer's obligation to indemnify and hold harmless
Seller pursuant to
the Access Agreement shall not be subject to the limitation contained in 21.2.
(b) (i) Buyer shall not disclose, and shall not authorize any Related
Person (as defined below) to disclose, to any person (other than the persons
described below or
as required by applicable Legal Requirement) any information relating to the
Premises received
directly or indirectly from Seller or through Buyer's inspection and testing
processes, unless and
until the contemplated transaction shall close. Buyer may make a disclosure of
appropriate
information to any attorney, engineering consultant, accountant, or employee of
the Buyer and to
369136_5 3
 
 

--------------------------------------------------------------------------------

 
Ambassador Sale Contract
Execution Version
any person that is or may be providing equity or debt (either secured or
unsecured) financing to
Buyer (such persons being called "Related Persons"), provided the Buyer has
advised the Related
Persons of the confidential nature of the information and the existence of this
agreement against
disclosure, and, if the Related Person is not regularly employed or retained by
the Buyer, such
advice shall be in writing and shall also state that the Related Person is not
authorized to disclose
any of such information, except as provided above.
(ii) Buyer hereby agrees that if the transactions contemplated herein do
not occur for any reason whatsoever, (including, but not limited to, the
exercise of a Termination
Option by either party or a default by either party), Buyer shall destroy or
return to Seller all
documents, surveys, or other written information of whatever kind or nature in
the possession of
Buyer which have been provided by Seller in connection with the contemplated
transactions.
(iii) Buyer's obligations pursuant to 2.2(b)(i) and 2.2(b)(ii) shall survive
the Closing or termination of this Contract pursuant to a Termination Option.
2.3 Buyer acknowledges that:
(a) Seller will deliver, or cause to be delivered, to Buyer and will make
available to Buyer reports, documents, books, records and other written and
graphic material
pursuant to 2 and the other terms of this Contract that may have been prepared
by persons other
than Seller or have been prepared by or on behalf of Seller in reliance on
information provided
by persons other than Seller, that, except as expressly set forth in this
Contract, Seller makes no
representation or warranty whatsoever, express or implied, with respect to the
content,
completeness or accuracy or any such materials or with respect to any of the
matters disclosed
thereby and that, except as expressly set forth in this Contract, Buyer releases
Seller from all
claims and liabilities in connection with information that is contained in, or
that might have been
contained in, such materials.
(b) Buyer is deemed to be fully familiar and satisfied with the condition and
repair of the Premises, the value, income, expenses and operation thereof,
applicable land use
ordinances and regulations, legal compliance and the uses which may be made of
the Premises,
and any other matter with respect thereto;
(c) Buyer acknowledges and agrees that Seller has not made and does not
make any representations and warranties of any kind relating to the presence or
absence of
asbestos, asbestos-containing material, radon, mold, lead-based paint or any
hazardous materials
on, under, or adjacent to the Premises, and notwithstanding Seller making
available any
environmental studies, reports and investigations, Buyer will be solely
responsible for all
investigation or inquiry into such items and shall not make any claim against
Seller for, and shall
hold Seller harmless from all costs of removal and remediation (including
consequential
damages) of such items, including without limitation asbestos, radon, mold,
asbestos-containing
materials, lead-based paint, hazardous materials and any such materials
described in said
environmental studies, reports and investigations or the other materials
referred to above.
(d) Except as expressly set forth in this Contract, neither Seller nor any agent
or representative of Seller has made, and Seller is not liable for or bound in
any manner by, any
369136_5 4
 
 

--------------------------------------------------------------------------------

 
Ambassador Sale Contract
Execution Version
express or implied warranties, guarantees, promises, statements, inducements,
representations or
information pertaining to the Premises, or any part thereof, the physical
condition, legal
compliance, income, expenses or operation thereof, the uses which can be made of
the Premises
or any other matter or thing with respect thereto, and that without limiting the
foregoing, except
as expressly set forth in this Contract, Seller is not liable for or bound by
(and Buyer has not
relied upon) any verbal or written statements, representations, real estate
brokers' "set ups" or
any other information respecting the Premises furnished by Seller or any broker,
employee,
agent, consultant or other person representing or purportedly representing
Seller.
(e) Except as expressly provided herein, no responsibility has been assumed
by Seller as to the condition or repair of the Premises or the value thereof or
as to any other fact
which has or might affect the Premises or the condition, repair, value, expense
of operation or
income potentials thereof.
(f) BUYER, BY RECORDATION OF THE DEED, SHALL ACCEPT THE
PREMISES "AS IS", "WHERE IS", AND "WITH ALL FAULTS" AS OF THE CLOSING
DATE, WITHOUT ANY REPRESENTATION OR WARRANTY WHATSOEVER,
INCLUDING, WITHOUT ANY LIMITATION AS TO ITS CONDITION, FITNESS FOR ANY
PURPOSE OR MERCHANTABILITY OR COMPLIANCE WITH LEGAL REQUIREMENTS,
OR ANY OTHER WARRANTY, EXPRESS OR IMPLIED, EXCEPT AS SET FORTH IN
THIS CONTRACT OR AS SET FORTH IN THE DEED TO BE DELIVERED PURSUANT
TO 7.3(a) OF THIS CONTRACT.
2.4 (a) Buyer has delivered to Seller a copy of the latest existing survey of
the
Premises prepared by Compass Surveying Ltd dated October 8, 2010, certified
November 8, 2010
(the "Survey"). Buyer has obtained, at Seller's sole cost and expense, a title
insurance
commitment issued by the Title Company (Effective Date October 22, 2010 (the
"Title
Commitment"), setting forth the status of the title to the Premises, with copies
of all documents
and other items referred to in the Title Commitment as exceptions (the Survey
and the Title
Commitment being referred to the "Title Evidence"). Buyer has notified Seller of
its objections to
the exceptions, defects or objections set forth in the Title Commitment and to
the matters
disclosed by the state of facts shown on the Survey (such objections being
referred to as the
"Exceptions") by letter dated November 19, 2010 ("Buyer's Title Notice").
Seller's counsel
responded to Buyer's Title Notice by letter dated November 24, 2010 (the "Title
Response') and
Buyer has agreed that the actions to be taken by Seller at or prior to Closing
pursuant to the Title
Response are acceptable. Buyer is deemed to have waived its right to object to
any matter set
forth in the Title Evidence which was not included in Buyer's Title Notice and
such exceptions,
defects, objections, or matters are deemed to be "Permitted Encumbrances".
Seller shall satisfy,
and pay all costs in connection with the satisfaction of, any lien securing the
payment of a
liquidated sum (other than any matter to be prorated as provided in 8) and shall
take the actions
set forth in the Title Response, at or prior to Closing.
(b) If any title continuation after the search date of the Title Commitment
shall disclose any exception, defect or objection not shown on the Title
Commitment, Buyer
shall have the right to object to that matter, exception, defect or objection,
to be exercised within
a reasonable period of time, considering the pendency of the Closing, but in no
event more than
two (2) business days after receipt of such title continuation. If Buyer so
notifies Seller of an
369136 5 5
 
 

--------------------------------------------------------------------------------

 
Ambassador Sale Contract
Execution Version
exception, defect or objection, Seller shall notify Buyer within two (2)
business days after receipt
of Buyer's notice whether it will be able to cure or remove such exception,
defect or objection .
If Seller shall notify Buyer that it is not able to cure or remove any such
exception, defect or
objection, then Buyer shall, at its option, exercise a Termination Option on
account of that matter
within two (2) business days after receipt of Seller's notice or Buyer shall be
deemed to have
waived its objection to any such exception, defect or objection, it shall be
deemed to be a
Permitted Encumbrance and this Contract shall continue in full force and effect
in accordance
with its terms.
3. Representations and Covenants.
3.1 Seller represents to Buyer:
(a) Seller (i) is a duly organized and validly existing limited liability
company; (ii) is duly bound by the actions and execution hereof by the officer
of its manager
who executed this Contract; and (iii) has the authority and power to enter into
this Contract and
to consummate the transaction provided for herein.
(b) The execution and delivery by Seller of, and the performance and
compliance by Seller with the terms and provisions of, this Contract do not
violate any of the
terms, conditions or provisions of (i) its operating agreement, (ii) any
judgment, order,
injunction, decree, regulation or ruling of any court or other governmental
authority to which
Seller is subject, or (iii) any agreement or contract listed on any Schedule to
this Contract or any
other agreement or contract to which Seller is a party or to which it or the
Premises are subject,
nor shall such execution, delivery, performance or compliance constitute a
material default
thereunder or give to others any rights of termination or cancellation in or
with respect to the
Premises. No consent, waiver or approval by any third party is required in
connection with the
execution and delivery by Seller of this Contract or the performance by Seller
of obligations to
be performed by Seller under this Contract.
(c) Seller has not received any notice of any actions, suits, proceedings or
claims (including without limitation any in respect of environmental protection
Legal
Requirements) pending or expressly threatened in writing against or affecting
Seller (in respect
of the Premises) or the Premises, at law or equity or before or by any
Governmental Authority,
except as shown on Schedule 3.1(c).
(d) (i) The Rent Roll attached hereto as Schedule 3.1(d) is complete and
accurate in all material respects, and Seller shall provide an updated version
of the Rent Roll to
Buyer at the Closing. The entirety of the Premises is demised to Tenant pursuant
to the Lease.
A complete copy of the Lease has been furnished by Seller to Buyer, and the copy
so provided is
true and complete. The Lease has not been amended, modified or terminated.
Seller represents
and warrants that (i) to Seller's knowledge, the Lease is presently in full
force and effect without
any default on the part of Tenant or Seller thereunder; (ii) Tenant has not
prepaid rent by more
than thirty (30) days in advance; (iii) Seller has neither given nor received
any written notice of
any default by Seller or Tenant pursuant to the Lease that remains uncured; and
(v) there are no
leases or other agreements to occupy all or any portion of the Premises other
than the Lease.
369136_5 6
 
 

--------------------------------------------------------------------------------

 
Ambassador Sale Contract
Execution Version
(ii) Tenant has not been given free rent, any concession in the payment
of rent or any abatement in the payment of rent, except as set forth in the
Lease. Tenant has not
paid rent (other than as held for security, if any) more than 30 days in
advance, except as shown
on Schedule 3.1(d).
(iii) Seller has paid all costs required to be paid by the landlord to the
Tenant in connection with the leasing and preparation of space and has paid all
obligations for
brokerage commissions and finders' fees incurred in entering into the Lease.
(e) The operating statements attached as Schedule 3.1(e) were prepared on a
cash basis (except for taxes, special assessments and insurance premiums) and
are true and
correct in all material respects.
(f) Seller has not received any notice from a Governmental Authority of any
violation of a Legal Requirement with respect to the Premises that has not been
cured.
(g) There are no service contracts or management agreements in effect at the
Premises that will be binding on Buyer after Closing.
(h) Seller will pay all expenses incurred in the operation of the Premises prior
to Closing (except for any such expenses prorated pursuant to 8).
(i) To Seller's knowledge, Seller is the sole owner of the Premises and no
person, other than Buyer, has any right, agreement, commitment, option, right of
first refusal or
any other agreement, whether oral or written, with respect to the purchase,
assignment or transfer
of all or any portion of the Premises, except as set forth in the Title
Commitment. Seller has not
received a notice from any party claiming any unrecorded or undisclosed legal or
equitable
interest in the Premises.
3.2 Between the Effective Date and the date of Closing, Seller agrees as
follows:
(a) Seller shall not voluntarily create any liens, encumbrances, defects in
title,
restrictions or easements (other than Permitted Encumbrances) affecting the
Premises.
(b) Seller shall operate the Premises in substantially the same manner as
operated prior to the date of this Contract, will not execute any agreement that
is not cancelable
on thirty days notice without penalty or premium, and will not execute any lease
for any portion
of the Premises without Buyer's approval, which approval shall not be
unreasonably withheld.
4. Title, Title Insurance and Closing Conditions.
4.1 If at Closing Seller is unable to convey to Buyer Good Title to the Premises
subject to and in accordance with the provisions of this Contract or is unable
to satisfy any other
condition to Buyer's obligations under this Contract, then Buyer may either: (i)
exercise a
Termination Option, or (ii) elect, as permitted by 4.2, to take such title as
Seller is able to
convey. Seller shall be entitled to a reasonable adjournment (not to exceed in
the aggregate
thirty (30) days after the scheduled last day for Closing) to remove any defects
in, or objections
369136_5 7
 
 

--------------------------------------------------------------------------------

 
Ambassador Sale Contract
Execution Version
to, Good Title or to fulfill any condition to the performance of this Contract,
provided that if
Buyer waives the defect to Good Title, then Seller shall not adjourn the Closing
as set forth
herein. Seller shall perform any action required by 2.4 or covered by Seller's
notice referred to in
2.4, but Seller shall not be required to take or bring any action or proceeding
or any other steps to
remove any other defects in, or other objections to, title or to expend any
moneys therefor, and,
in the event Seller elects not to take any such steps, Buyer shall not have any
right of action
against Seller, in law or in equity, for damages or specific performance.
4.2 Buyer at any time may accept such title as Seller can convey without
reduction of
the Purchase Price or any credit or allowance on account thereof or other claim
against Seller.
The recordation of the deed to Buyer shall be deemed to be full performance and
discharge of
every agreement and obligation in 2.4 and 4.1 and every condition precedent to
Buyer's
obligations in 6.1.
4.3 If the Premises shall at the time of Closing be subject to any liens,
encumbrances
or other title exceptions that Buyer has objected to as provided in 2.4, those
matters shall be
deemed a Permitted Encumbrance if the title insurer will issue or bind itself to
issue a policy
which will insure Buyer against claims arising therefrom, collection thereof
from or enforcement
thereof against the Premises.
5. Casualty and Condemnation.
5.1 The risk of any loss by fire or other casualty or by the taking of the
Premises or
any part thereof by eminent domain shall be assumed solely by Seller until
Closing, provided,
however, that in the event of a casualty or a taking causing a loss in an amount
equal to or less
than three percent (3%) of the Purchase Price, this Contract shall remain in
force without
reduction of the Purchase Price and the sum of the insurance proceeds collected
and the
deductible under Seller's insurance policy less any sums applied to restoration
of the Premises or
the condemnation award allowed shall be paid over to Buyer (or, if that amount
has not been
collected by Seller before Closing, it shall be assigned to Buyer). Seller shall
maintain full
replacement value insurance (or the equivalent) on the Improvements until the
Closing Date.
5.2 If fire or other casualty shall cause a loss in an amount more than three
percent
(3%) of the Purchase Price and the damage shall not be substantially restored or
repaired by
Closing, or if a taking shall cause a loss in an amount more than three percent
(3%) of the
Purchase Price, then Buyer may exercise a Termination Option within ten (10)
days after Seller
shall give Buyer notice of the particular events. If Buyer does not timely
exercise this
Termination Option, the parties will proceed as provided in 5.1 with respect to
a casualty or a
taking causing a loss in an amount equal to or less than three percent (3%) of
the Purchase Price.
5.3 If any event described in 5 shall occur, the provisions of 5 shall control,
and the
Uniform Vendor and Purchaser Risk Act, or any successor statute thereto, or
similar laws shall
not be applicable.
369136_5 s
 
 

--------------------------------------------------------------------------------

 
Ambassador Sale Contract
Execution Version
6.Conditions Precedent.
6.1 As conditions precedent to Buyer's obligation to purchase the Premises and
to
perform its other obligations under this Contract:
(a) No event described in 2.4, 4 or 5 for which Buyer has a Termination
Option shall have occurred (unless Buyer shall have waived, or shall have been
deemed to waive
as expressly provided herein, such event).
(b) Seller shall have complied with its obligations under this Contract and
delivered all of the documents required by this Contract.
(c) The representations made by Seller in this Contract shall be true and
correct in all material respects, except for representations referring to
Seller's knowledge when
Seller's knowledge of a state of facts differing from the representation first
occurs because Buyer
has informed Seller of such fact or facts before the Decision Date, except to
the extent that Seller
has agreed to undertake to correct a breach of the representations made known to
Seller by
Buyer, then the correction of the breach shall be a condition precedent to
Buyer's obligation to
purchase the Premises.
(d) Buyer shall have received not less than ten (10) days prior to the Closing
Date a Tenant Estoppel Certificate from Tenant, substantially in the form
attached as Exhibit K
to the Lease, and such Tenant Estoppel Certificate shall not disclose any
default on the part of
Seller or any fact that is inconsistent with any representation or warranty of
Seller in this
Contract.
(e) If the Premises is located within a planned unit development governed by
a declaration of covenants, conditions and restrictions ("CC&Rs"), Seller shall
deliver an
estoppel certificate (the "CC&R Estoppel") addressed to the Buyer, dated not
earlier than thirty
(30) days before the Closing Date, from the declarant or property owners'
association having
jurisdiction over the Premises indicating that (i) no fees or assessments levied
against the
Premises are unpaid, and (ii) to the knowledge of the certifying party, the
Premises is not in
violation of the CC&Rs.
6.2 As conditions precedent to Seller's obligation to transfer the Premises:
(a) No event for which Seller has a Termination Option shall have occurred.
(b) Buyer shall have made the payments provided in this Contract and
executed the documents referred to in this Contract.
7. Escrow and Closing.
7.1 Seller and Buyer agree to use commercially reasonable efforts to perform
with
reasonable dispatch the acts to be done by each of them to satisfy the
conditions precedent to the
Closing.
369136 5 9
 
 

--------------------------------------------------------------------------------

 
Ambassador Sale Contract
Execution Version
7.2 (a) Concurrently with the execution of this Contract and the deposit of the
sum set forth in 1.1(b)(i), each party shall execute such separate escrow
instructions with the
Escrowee as may be required by the Escrowee for the administration of the
Deposit (as provided
in 10) and as are consistent with the terms of this Contract.
(b) On or before 2:00 p.m. on the business day before the date of Closing,
Seller and Buyer shall complete, execute and deposit into escrow the amounts,
instruments and
documents described in 1.1(b), 7.3 and 7.4 (and shall simultaneously send copies
thereof to the
other party) execute joint or parallel Closing escrow instructions to the
Escrowee and advise the
Escrowee of the prorations and credits for all items referred to in 1.1(b) and
8, except the
Escrowee shall prorate real estate taxes and allocate the costs of the title
insurance premiums and
other closing costs as provided in this Contract.
(c) Buyer shall deposit immediately available funds required to complete the
Closing in form ready for wiring by the Escrowee by 12:00 Noon Eastern time on
the date of
Closing. Escrowee shall complete Closing by recording and delivering the
deposited documents
and distributing the funds in accordance with the escrow instructions.
7.3 Seller shall deliver the following:
(a) A special warranty deed, substantially in the form of Schedule 7.3(a),
conveying Good Title to the Premises to Buyer subject to Permitted Encumbrances
and other
matters of record, executed in form for recording, provided that if Buyer's
update of the Survey
gives a legal description different from the description attached to the form of
deed in Schedule
7.3(a), Seller shall also deliver a quitclaim deed, quitclaiming Seller's
interest in the land
described in Buyer's updated survey.
(b) An assignment, substantially in the form of Schedule 7.3(b), of Seller's
rights under (x) the lease and (y) to the extent assignable, the governmental
permits, licenses and
certificates relating to the Premises, the warranties and guarantees of
contractors and
manufacturers, the trade name for the Premises, the telephone numbers, and all
marketing,
advertising, promotional material and photographs therefor; and at the Premises
the documents
in Seller's possession relating to each of the foregoing.
(c) A rent roll for the Premises (the "Rent Roll"), in the same form as
Schedule 3.1(d), dated no earlier than three (3) days before Closing, and the
lease records.
(d) An affidavit containing the information required by Section 1445 of the
Internal Revenue Code to establish that Seller is not a foreign person for
purposes of that
Section.
(e) A notice to the tenant of the change in ownership.
(f) An affidavit in respect of mechanics liens and parties in possession in
reasonable and customary form sufficient to remove the standard title insurance
exceptions for
such matters.
369136_5 10
 
 

--------------------------------------------------------------------------------

 
Ambassador Sale Contract
Execution Version
(g) Illinois Real Estate Transfer Declaration (Form PTAX-203).
(h) City of Naperville, Illinois Real Estate Transfer Declaration (prior to
Closing as required by the City of Naperville Finance Department).
(i) A broker's lien waiver executed by the Broker, on the Broker's standard
form, which lien waiver shall be reasonably acceptable to the title Company.
(j} To the extent in Seller's possession and not previously delivered to Buyer,
copies of manuals, operating instructions, plans, permits, warranties, security
devices, key codes
and other access codes for the Premises.
(k)
(1)
(m)
The Tenant Estoppel Certificate.
The CC&R Estoppel (if applicable).
Any other documents expressly required by the terms of this Contract.
7.4 Buyer shall execute and deliver the following:
(a)
as provided in 7.3(b).
An assumption of Seller's obligations under the lease transferred to Buyer
(b) Illinois Real Estate Transfer Declaration (Form PTAX-203).
(c) City of Naperville, Illinois Real Estate Transfer Declaration (prior to
Closing as required by the City of Naperville Finance Department).
(d) Any other documents expressly required by the terms of this Contract.
7.5 Each party shall deliver to the other party and to the Escrowee such duly
executed
and acknowledged or verified certificates, affidavits and other documents
respecting the power
and authority to perform the obligations hereunder and as to the due
authorization thereof by
appropriate trust, corporate, partnership or other proceedings and as to the
authority of the
officer, partner or other representatives acting for it, as counsel for the
other party or the Title
Company may reasonably request.
7.6 The Title Company shall issue an owner's policy of title insurance in the
amount
of the Purchase Price insuring that Buyer has Good Title subject only to the
Permitted
Encumbrances, the standard printed exceptions as omitted or modified by the
title insurer after
review of any survey, the state of facts shown on the Survey described in 2.4
after review of that
Survey, rights of tenants in possession as tenants only, the affidavit described
in 7.3(e) and such
other matters as Buyer shall accept.
7.7 The Escrowee shall serve as the "real estate reporting person" (as such term
is
defined in Section 6045(e) of the Internal Revenue Code of 1986, as amended) and
shall file the
requisite Form 1099-S with the Internal Revenue Service in accordance with said
Section
369136_5 II
 
 

--------------------------------------------------------------------------------

 
Ambassador Sale Contract
Execution Version
6045(e) and the regulations issued thereunder. This Contract shall constitute
the designation
agreement described in those regulations, the name and address of Seller as
transferor and Buyer
as transferee in the transaction contemplated hereby appear in 12 hereof (as
amended by any
notice given under 12 and, in case of any permissible assignment by Buyer, by
the notice of such
assignment) and Seller, Buyer and Escrowee agree to retain a copy of this
Contract for a period
of four (4) years following the end of the calendar year in which the Closing
occurs. The
provisions of this paragraph shall survive the Closing.
7.8 At any time and from time to time after the Closing, Buyer and Seller agree
to
execute, acknowledge and deliver, or cause to be executed, acknowledged and
delivered such
additional instruments or documents and to take or cause to be taken such
further action as the
other party may reasonably request to evidence and effectuate the transactions
contemplated
under this Contract.
8. Adjustments.
8.1 The following shall be apportioned as of the day prior to Closing:
(a) Rents and additional rents, when, as and if collected.
(i) The first rents collected after closing from the tenant shall be
successively applied to the payment of: (1) rents due and payable in the month
in which the
Closing occurs and then (2) rents due and payable at the time of receipt in the
inverse order of
accrual. Each type of rent and additional rent payable by the tenant shall be
separately prorated
based upon the applicable fiscal or calendar year set forth in the tenant's
lease for the payment of
additional rent. Each party shall promptly account to the other party for any
rents received after
Closing to which the other party would be entitled under this 8.1(a). To
illustrate the foregoing:
Assume the Closing occurs September 10; tenant has not paid its base rent for
the
months of August and September at Closing; the base rent is due on the first day
of each month; and
after the Closing, the tenant pays more than one month's rent and less than two
months' rent (and
the parties decide to accept the partial payment):
(y) if the tenant pays on September 20, Buyer shall prorate the base rent for
the
month of September between Seller and Buyer, remit Seller's share of the
September rent to it,
retain Buyer's share of the September rent and remit the balance to Seller on
account of the
August rent; or
(z) if the tenant pays on October 5, Buyer shall prorate the base rent for the
month
of September between Seller and Buyer, remit Seller's share to Seller and retain
the balance of
the payment first for Buyer's share of the September rent and the balance on
account of the
October rent.
(ii) Subject to the proration of payments of additional rent required
above, until the parties finally prorate all rent and additional rent, as
hereinafter provided, (a) Seller
shall initially retain all monthly or other payments of additional rent made by
the tenant before the
Closing Date (except payments made more than one month in advance), and (b)
Buyer shall initially
retain all monthly or other payments of additional rent made by the tenant
following the Closing
Date (except payments delinquent at the time of Closing). As soon as reasonably
practicable
369136_5 12
 
 

--------------------------------------------------------------------------------

 
Ambassador Sale Contract
Execution Version
following the end of the applicable fiscal year set forth in the tenant's lease
for the calculation and
payment of additional rent (the "Applicable Fiscal Year"), Seller and Buyer
shall reprorate the total
additional rent due from or to the tenant.
(iii) As soon as reasonably practicable after the end of the Applicable Fiscal
Year
(a) Buyer shall furnish to Seller a statement, certified to be true and correct
by Buyer, setting forth
the operating expenses incurred by Buyer during the period beginning on the
Closing Date and
ending on the last day of the Applicable Fiscal Year and all reimbursements
received during such
period by Buyer, as landlord under the lease, for the tenant's share of
operating expenses for such
Applicable Fiscal Year, and (b) Seller shall furnish to Buyer a statement,
certified to be true and
correct by Seller, setting forth the operating expenses incurred by Seller
during the period beginning
on the first day of the Applicable Fiscal Year and ending on the Closing Date
and all
reimbursements received during such period by Seller, as landlord under the
lease, for the tenant's
share of operating expenses for such Applicable Fiscal Year. Buyer and Seller
shall cooperate in
good faith to exchange such information as shall be required to prepare the
appropriate
reconciliation of the tenant's additional rent payments in a timely fashion.
(iv) Following the completion of the necessary exchange of information and
resulting calculations, Buyer and Seller shall re-prorate tenant's additional
rent as set forth below. If
the sum of all interim payments on account of additional rent collected and
retained by Seller from
the tenant for the tenant's Applicable Fiscal Year (reduced by the prorated
portion of the interim
payment on account of additional rent paid for the month or quarter in which the
date when the
prorated portion of such payment occurs for which Buyer is given credit as set
forth above) exceeds
the amount of additional rent to which Seller is entitled with respect to the
tenant as set forth above,
Seller shall pay such excess to Buyer. If the sum of all interim payments on
account of additional
rent collected and retained by Buyer for the tenant's Applicable Fiscal Year
exceeds the amount of
additional rent to which Buyer is entitled with respect to the tenant, Buyer
shall pay such excess to
Seller. If the sum of the interim payments on account of additional rent
collected by Seller and the
interim payments on account of additional rent collected by Buyer exceeds the
additional rent
actually owed by the tenant for its Applicable Fiscal Year, Buyer shall remit
to, or give the tenant
credit for, such excess and Seller and Buyer shall make any necessary adjustment
between them in
accordance with the immediately preceding sentences. If the sum of the interim
payments on
account of additional rent collected by Seller and the interim payments on
account of additional rent
collected by Buyer is less than the additional rent actually owed by the tenant
for its Applicable
Fiscal Year, Buyer shall attempt to collect such difference from the tenant and,
upon such collection
by Buyer, Seller and Buyer shall make any necessary adjustment between them in
accordance with
the immediately preceding sentences.
(b) Real and personal property taxes and special assessments will not be
prorated between the parties as Tenant pays these amounts directly to the taxing
authority.
(c) Utility charges payable by the owner of the Premises, including water and
sewer charges, except that where practicable, Seller shall undertake to cause
utility readings to be
taken on the day prior to the Closing, and Seller shall pay the charges for
utility services based
on such reading, Buyer paying charges for all such utility services thereafter.
(d) In addition to the foregoing specific apportionments, Seller shall receive
all
369136 5 13
 
 

--------------------------------------------------------------------------------

 
Ambassador Sale Contract
Execution Version
other income accrued to Closing and shall pay all other expenses accrued or
incurred in the
operation of the Premises prior to Closing and Buyer shall receive all other
income accruing on and
after Closing and shall pay all other expenses incurred or accrued in the
operation of the Premises
on and after Closing. Any item of income or expense which should be apportioned
and which is not
or cannot be apportioned at Closing shall be duly apportioned as soon as
determined.
8.2 The following credits shall be given:
(a) Buyer shall receive a credit in an amount equal to the sum of any expenses
to be paid post-Closing by Buyer to the extent such expenses pertain to time
periods prior to the
date of Closing.
(b) Seller shall receive a credit for any prepaid expenses paid by Seller to the
extent such expenses pertain to time periods commencing after the date of
Closing.
8.3 Seller shall pay all transfer taxes, documentary stamp taxes and excise
taxes, all
recording fees for the deed, and the cost of title examination and title
insurance premiums for a
basic owner's policy without the standard printed exceptions. Buyer shall pay
the cost of the
Survey and the cost of any endorsements to Buyer's owner's title policy. Buyer
and Seller shall
split evenly the charges, if any, of the Escrowee for escrow services or closing
or settlement
services. The parties shall pay any costs as expressly provided elsewhere in
this Contract and
shall adjust all other closing charges in accordance with the custom in the
county in which the
Premises are located.
8.4 Seller, at its sole cost and expense, at the Closing, shall terminate its
management
agreement with respect of the Premises and shall discharge the employees of the
Premises or
transfer them to other operations and pay all compensation due the employees
through the date
of Closing.
9. Brokerage.
Buyer represents that the only broker who has been involved with the negotiation
of this
Contract and the purchase of the Premises pursuant thereto is CB Richard Ellis
(represented by
Michael L. Caprile), having an address at 700 Commerce Drive, Suite 550,
Oakbrook, Illinois
60523 (the "Broker") and there are no other persons entitled to a commission in
connection with this
transaction by reason of Buyer's acts. Seller agrees to pay the commissions due
to the Broker in
accordance with a separate agreement and to indemnify Buyer against any claims
of and liabilities
to the Broker or any other person for brokerage commissions, finders' fees or
other remuneration
arising from this Contract or the transactions contemplated by this Contract by
reason of Seller's
acts. Buyer agrees to indemnify Seller against any claims of and liabilities to
any person (other than
the Broker) for brokerage commissions, finder's fees or other remuneration
arising from this
Contract or the transaction contemplated by this Contract by reason of Buyer's
acts.
369136_5 14
 
 

--------------------------------------------------------------------------------

 
Ambassador Sale Contract
Execution Version
Escrow10. Provisions.
10.1 Seller and Buyer hereby appoint Escrowee to serve as such pursuant to the
terms
of this Contract. The parties acknowledge that Escrowee is acting solely as a
stakeholder at their
request and for their convenience and as such shall not be deemed to be the
agent of either of the
parties.
10.2 Buyer shall pay the sum or sums, as applicable, to be paid under 1.1(b) by
wire
transfer to Escrowee. As soon as practicable after collection, Escrowee shall
hold the proceeds
thereof in escrow, in an escrow account and shall invest the proceeds in an
interest bearing
account of a Federally insured banking institution. Escrowee shall apply the
Deposit as provided
in the separate escrow instructions referred to in 7.2(a) or, in any other case,
as expressly
provided in this Contract. The tax identification numbers of the parties are set
forth opposite
their signatures to this Contract.
10.3 The duties of Escrowee shall be determined solely by the express provisions
of
this Contract and the separate escrow instructions referred to in 7.2. If there
is any dispute or
doubt as to which party is entitled to the Deposit, Escrowee may hold the
Deposit until receipt of a
written authorization signed by the parties or a final judgment of a court of
competent jurisdiction
directing the disposition of the Deposit. In the absence of such authorization,
the parties authorize
Escrowee, without creating any obligation on the part of Escrowee, if this
Contract or the Deposit
becomes involved in litigation, to deliver the Deposit to the clerk of the court
in which the litigation
is pending or, if it is threatened with litigation, to interplead all interested
parties in the court of
general jurisdiction in the county in which the Premises are located and to
deliver the Deposit to the
clerk of that court; and upon such delivery, Escrowee shall be fully relieved
and discharged of any
further responsibilities under this Contract.
10.4 The Deposit shall be paid by Escrowee to Seller at Closing and credited
against
the Purchase Price. If the Closing does not occur due to the exercise of a
Termination Option,
the Deposit shall be paid to Buyer unless the conditions of the specific
Termination Option shall
provide otherwise.
11. Assignments
11.1 Buyer's interest under this Contract may not be assigned without Seller's
prior
written consent; except, without Seller's consent, Buyer's interest under this
Contract may be
assigned to a wholly owned subsidiary of Buyer or affiliate under common control
or ownership
with Buyer or a purchasing entity in which one or more partners of the Buyer, or
related entities,
such as trusts, have an ownership interest of not less than 51% of the
purchasing entity. Buyer
shall not be released from its obligations under this Contract upon any
assignment and Buyer's
obligations shall remain in full force and effect.
12. Notices
All notices, requests, consents and other communications required or permitted
to be
delivered hereunder shall be in writing and shall be delivered by Federal
Express or other air
courier or by telefacsimile, as follows:
369136_5 15
 
 

--------------------------------------------------------------------------------

 
Ambassador Sale Contract
Execution Version
To Escrowee at: First American Title Insurance Company
30 North LaSalle Street, Suite 2700
Chicago, Illinois 60602
Attn.: Martha Reyna
Phone No.: (312) 917-7264
Telefax No.: (888) 279-8547
To Buyer at: The address first above given
Attn.: Jason F. Sturman
Phone No.: (317) 808-6505
Telefax No.: (317) 808-6770
With a copy to: Duke Realty Corporation
3950 Shackleford Road, Suite 300
Duluth, Georgia 30096
Attn.: Ann Banta Kustoff, Esq.
Phone No.: (770) 638-2613
Telefax No.: (770) 717-2431
To Seller at: The address first above given
Attn.: Martin J. Cawley
Phone No.: (212) 408-2992
Telefax No.: (212) 603-4965
With a copy to: Ingram Yuzek Gainen Carroll & Bertolotti, LLP
250 Park Avenue, 6th Floor
New York, New York 10177
Attn.: David J. Zinberg, Esq.
Phone No.: (212) 907-9601
Telefax No.: (212) 907-9681
Any party hereto may, from time to time, designate any other address to which
such notice,
request, consent or other communication addressed to it shall be sent. All such
communications
shall be effective on delivery. Counsel for any party may give notices to the
other party with the
same effect as if given by the party.
13. Expenses
Whether or not the transactions contemplated under this Contract are
consummated, each
party hereto shall pay his own expenses incident to the preparation and
performance of this
Contract, including, without limitation, attorneys' fees.
14. Survival of Agreements
Except as expressly herein provided to the contrary, the covenants, agreements,
representations and warranties made herein shall survive the execution and
delivery of this Contract
369136 5 16
 
 

--------------------------------------------------------------------------------

 
Ambassador Sale Contract
Execution Version
and the consummation of the transactions contemplated herein; provided that
Buyer must give
notice of any breach of any such surviving covenants, agreements,
representations and warranties on
or before the 270th day after the Closing as a condition to the enforcement of
any rights with respect
to any such covenants, agreements, representations and warranties; except for
fraud in the
inducement, Seller's liability for all breaches of those covenants, agreements,
representations and
warranties shall be limited to FOUR HUNDRED THOUSAND DOLLARS ($400,000) in the
aggregate; and Buyer shall have no right of rescission for any such breach.
Notwithstanding
anything in this Contract to the contrary, if Buyer shall have received actual
notice of, or shall
otherwise have actual knowledge of, any breach by Seller of any of its
covenants, agreements,
representations and warranties set forth herein and shall nonetheless proceed to
Closing and
purchase the Premises, Seller shall have no liability to Buyer with respect to
such breach and,
should Buyer purchase the Premises, Buyer hereby knowingly and intentionally
waives any and all
liability, claims, actions or causes of action with respect to any such breach
of which Buyer has
actual notice or actual knowledge prior to the Closing.
15. Entire Agreement
This Contract (including all schedules annexed hereto) contains the entire
agreement
between the parties with respect to the subject matter hereof and supersedes all
prior
understandings, if any, with respect thereto. This Contract may not be modified,
changed,
supplemented or terminated, nor may any obligations hereunder be waived, except
by written
instrument signed by the party to be charged or by his agent duly authorized in
writing or as
otherwise expressly permitted herein. The parties do not intend to confer any
benefit hereunder on
any person, firm or corporation other than the parties hereto.
16. Waivers; Extensions
No waiver of any breach of any agreement or provisions herein contained shall be
deemed a
waiver of any preceding or succeeding breach thereof or of any other agreement
or provisions
herein contained. No extension of time for performance of any obligations or
acts shall be deemed
an extension of the time for performance of any other obligations or acts.
17. No Recording
The parties each agree that neither this Contract nor any memorandum or notice
thereof
shall be recorded.
18. Counterparts; Captions
This Contract may be executed in counterparts, each of which shall be deemed an
original.
The captions are for convenience of reference only and shall not affect the
construction to be given
any of the provisions hereof.
19. Pronouns; Joint and Several Liability
All pronouns and nouns and any variations thereof shall be deemed to refer to
the
masculine, feminine or neuter, singular or plural, as the identity of the
parties may require. If
Buyer consists of two or more parties, the liability of such parties shall be
joint and several.
369136 5 17
 
 

--------------------------------------------------------------------------------

 
Ambassador Sale Contract
Execution Version
Cla20i. ms
Whenever any party shall learn through the filing of a claim or the commencement
of a
proceeding by a third party or otherwise of the existence of any liability for
which another party is
or may be responsible under this Contract, such party shall notify the other
party promptly and
furnish such copies of documents (and make originals thereof available) and such
other information
as such party may have which may be used or useful in the defense of such claims
and shall afford
said other party full opportunity to defend same in the name of any party and
shall generally
cooperate with the other party in the defense of any such claims.
21. Limitation of Liability
21.1 If Seller shall default in any material respect prior to Closing, then
Buyer may, at
its sole, option, either: (i) exercise a Termination Option; or (ii) have the
right to enforce this
Contract by obtaining specific performance of its terms and provisions. Buyer
shall not be
entitled to any other remedy for damages or otherwise which it may have at law
or in equity as a
consequence of such default.
21.2 BUYER AND SELLER HEREBY ACKNOWLEDGE AND AGREE THAT
SELLER'S DAMAGES IN THE EVENT OF DEFAULT BY BUYER TO PURCHASE THE
PREMISES WOULD BE DIFFICULT OR IMPOSSIBLE TO DETERMINE AND THE
DEPOSIT (AS DEFINED IN 1.3(j)) PLUS ANY INTEREST EARNED THEREON IS THE
PARTIES' BEST AND MOST ACCURATE ESTIMATE OF THE DAMAGES SELLER
WOULD SUFFER IN THE EVENT THE TRANSACTION PROVIDED FOR IN THIS
CONTRACT FAILS TO CLOSE BY REASON OF BUYER'S DEFAULT. IF BUYER SHALL
DEFAULT IN ANY MATERIAL RESPECT AND SELLER SHALL NOT HAVE
DEFAULTED IN ANY MATERIAL RESPECT, SELLER MAY EXERCISE A
TERMINATION OPTION AND ESCROWEE SHALL PAY OVER THE DEPOSIT PLUS
ANY INTEREST EARNED THEREON TO SELLER AS LIQUIDATED DAMAGES AND
NOT A PENALTY, AND THE RETENTION OF THE DEPOSIT AND SUCH INTEREST
SHALL BE THE SOLE REMEDY OF SELLER (EXCEPT FOR ANY DEFAULTS UNDER
2.2).
22. Governing Law
The terms of this Contract shall be governed by and construed in accordance with
the
laws of the State in which the Premises are located.
23. Miscellaneous
If the day for performance of any action described in this Contract shall fall
on a
Saturday, Sunday or a day on which the banks are closed in New York or in the
State in which
the Premises are located, the time for such action shall be extended to the
first business day after
such Saturday, Sunday or day on which the banks are closed.
24. Exchange Provisions.
At Buyer's sole cost and expense, Buyer may structure the purchase of the
Premises from
369136_5 IS
 
 

--------------------------------------------------------------------------------

 
Ambassador Sale Contract
Execution Version
Seller as a Like Kind Exchange under Code Section 1031 whereby Buyer will
acquire the Premises
by use of the proceeds, in whole or in part, held by the exchange intermediary.
Seller shall
cooperate with Buyer's conduct of the Like Kind Exchange, provided that all
costs and expenses
generated in connection with the Like Kind Exchange shall be borne solely by
Buyer, and Seller
shall not be required to take title to or contract for the purchase of any other
property. Buyer's use
of a qualified intermediary to effectuate the exchange or any assignment of the
rights or obligations
of Buyer hereunder shall not relieve, release or absolve Buyer of its
obligations to the Seller. In no
event shall the Closing Date be delayed by the Like Kind Exchange. Buyer shall
indemnify and
hold harmless Seller from and against any and all liability arising from and out
of the Like Kind
Exchange.
25. Information and Audit Cooperation. At Buyer's request on reasonable prior
notice, at
any time after Closing and continuing for a period of one (1) year after
Closing, Seller shall
provide to Buyer's designated independent auditor access to the books and
records of the
Premises, and all related information regarding the Premises for the period for
which Buyer is
required to have the Premises audited, and Seller shall provide to such auditor
a representation
letter regarding the books and records of the Premises, in substantially the
form of Schedule 25
attached hereto, in connection with the normal course of auditing the Premises
in accordance
with generally accepted auditing standards.
[SIGNATURES ON FOLLOWING PAGE.]
369136_5 19
A La S tie Contract
't :dun
INWTENESS WHEREOF, Seller and Buyer have duly executed this Co . {-act as of the
date
first. above written,
SELLER: 175 AMBASSADOR REALTY,. EEC,
a Delaware limited liability company
Tax I.D. No.: 56-2620200
BUYER: DUKE P.E !JY IAMIXED PARTNERSIIIP,
an Itidiaaa limited partnership
By Duke Realty Corporation,
an Indiana corporation,
its general. partner
By:
Name:
Title:
Tax I.D. 35--1 125
Thc lindersigned accept: r ointment as Escrowee, ackbowleidges receipt of FIVE
HUNDRED 'E'rfOUSAND I.S (5500,000) by wire, and agrees to hold it in accordance
with and subject to the terms of the foregoing Contract.
ESCROWEE: FIRST AMMCAN TITLE INSURANCE COMPANY
By_
Nrle:
Title:
3^9136__5 20
 
 

--------------------------------------------------------------------------------

 
Ambassador Sale Contract
Execution Version
IN WITNESS WHEREOF, Seller and Buyer have duly executed this Contract as of the
date
first above written.
SELLER: 175 AMBASSADOR REALTY, LLC,
a Delaware limited liability company
By: SBP Manager, Inc.,
a Delaware corporation, its Manager
By:
Name:
Title: Vice President
Tax I.D. No.: 56-2620200
BUYER: DUKE REALTY LIMITED PARTNERSHIP,
an Indiana limited partnership
By: Duke Realty Corporation,
an Indiana corporation,
its general partner
By:
Name: Angela su
Title: Vice President
Tax I.D. No.: 35-1898425
The undersigned accepts appointment as Escrowee, acknowledges receipt of FIVE
HUNDRED THOUSAND DOLLARS ($500,000) by wire, and agrees to hold it in accordance
with and subject to the terms of the foregoing Contract.
ESCROWEE: FIRST AMERICAN TITLE INSURANCE COMPANY
By:
369136_5 20
Name:
Title:
 
 

--------------------------------------------------------------------------------

 
Ambassador Sale Contract
Execution Version
IN WITNESS WHEREOF, Seller and Buyer have duly executed this Contract as of the
date
first above written.
SELLER: 175 AMBASSADOR REALTY, LLC,
a Delaware limited liability company
By: SBP Manager, Inc.,
a Delaware corporation, its Manager
By:
Name:
Title: Vice President
Tax I.D. No.: 56-2620200
BUYER: DUKE REALTY LIMITED PARTNERSHIP,
an Indiana limited partnership
By: Duke Realty Corporation,
an Indiana corporation,
its general partner
By:
Name:
Title:
Tax I.D. No.: 35-1898425
The undersigned accepts appointment as Escrowee, acknowledges receipt of FIVE
HUNDRED THOUSAND DOLLARS ($500,000) by wire, and agrees to hold it in accordance
with and subject to the terms of the foregoing Contract.
ESCROWEE: FIRST AMERICAN TITLE INSURANCE COMPANY
By: ,^
ff
369136_5 20
Name:
Title:
 
 

--------------------------------------------------------------------------------

 
Ambassador Sale Contract
Execution Version
SCHEDULE
Premises
LOT 2 IN THE GLACIER PARK RESUBDIVISION NO. 7, BEING A SUBDIVISION IN
SECTION 15, TOWNSHIP 38 NORTH, RANGE 9, EAST OF THE THIRD PRINCIPAL
MERIDIAN, ACCORDING TO THE PLAT THEREOF RECORDED AS DOCUMENT R97-
059550 AND CERTIFICATE OF CORRECTION RECORDED AS DOCUMENT R97-065481,
IN DUPAGE COUNTY, ILLINOIS.
369136_5 21
 
 

--------------------------------------------------------------------------------

 
Ambassador Sale Contract
Execution Version
SCHEDULE 3.1(c)
Pending Litigation
None.
369136 5 22
 
 

--------------------------------------------------------------------------------

 
Ambassador Sale Contract
Execution Version
SCHEDULE 3.1(d)
Rent Roll
Tenant: SYX Distribution Inc., a Delaware corporation
Leased Premises: The entire Premises.
Current Base Rent: $1,344,459.72 per year; $112,038.31 per month for the period
from
11/2/09 to 11/1/10. As of 11/2/10, the Base Rent is to be increased by an amount
equal to the
lesser of (i) the percentage increase in the CPI for the preceding lease year,
and (ii) 2.5%. The
CPI information is not yet available but when it becomes available, the increase
in Base Rent
will be established for the 11/2/10 to 11/1/11 lease year and Tenant will be
billed retroactively
for the unbilled amounts for the period beginning 11/2/10. Tenant has paid the
Base Rent for
November 2010 in the amount of $112,038.31.
Current Lease Term: 11/2/06 - 11/1/26
Security Deposit: None
Additional Rent: Tenant pays:
(i) All assessments of High Grove - Naperville Association. The
Association bills Seller semi-annually and then Seller bills Tenant.
(ii) Property insurance and business interruption insurance costs.
Tenant pays Seller monthly. For November 2010, the monthly
amount paid by Tenant was $4,970.
Management fee of 2% of annual revenue collected. Tenant pays
this amount to Seller annually.
(iv) All real estate taxes and assessments. Tenant pays directly to the
taxing authority semi-annually.
369136_5 23
 
 

--------------------------------------------------------------------------------

 
Ambassador Sale Contract
Execution Version
SCHEDULE 3.1(e)
Operating Statements
The following are annexed:
September 2010 Year to Date Monthly Trend (1 page).
2009 Year to Date Monthly Trend (1 page).
2008 Year to Date Monthly Trend (1 page).
369136 5 24
 
 

--------------------------------------------------------------------------------

 
 



 

Ambassador Sale Contract
Execution Version
SCHEDULE 7.3(a)
SPECIAL WARRANTY DEED
WHEN RECORDED, MAIL TO:
Attn:
SPECIAL WARRANTY DEED
This Special Warranty Deed, made as of the day of , 2010, by 175
AMBASSADOR REALTY, LLC, a Delaware limited liability company ("Seller"), whose
address is c/o Sentinel Real Estate Corporation, 1251 Avenue of the Americas,
New York, New
York 10020, in favor of DUKE REALTY LIMITED PARTNERSHIP, an Indiana limited
partnership, ("Purchaser"), whose address is 600 East 96 t1i Street, Suite 100,
Indianapolis, Indiana
46240, WITNESSETH, that Seller, for and in consideration of the sum of Ten and
No/100
Dollars ($10.00) and other good and valuable consideration in hand paid, by
Purchaser, the
receipt whereof is hereby acknowledged, by these presents does GRANT, REMISE,
RELEASE,
ALIEN, SELL AND CONVEY unto Purchaser and its successors, FOREVER, all the real
property (together with any and all structures, buildings and improvements
located thereon)
legally described on Exhibit A attached hereto and made a part hereof, situated
in the City of
Naperville, DuPage County and State of Illinois and subject only to those title
exceptions
enumerated on Exhibit B attached hereto and made a part hereof (the "Permitted
Exceptions").
Together with all and singular the hereditaments and appurtenances thereunto
belonging,
or in anywise appertaining, and the reversion or reversions, remainder or
remainders, rents,
issues and profits thereof, and all the estate, right, title, interest, claim or
demand whatsoever, of
Seller, either in law or equity of, in and to the above described premises, with
the hereditaments
and appurtenances:
TO HAVE AND TO HOLD the said premises as above described subject only to the
Permitted Exceptions, with the appurtenances, unto Purchaser, forever.
And Seller, for itself, and its successors, does covenant, promise and agree to
and with
Purchaser, and successors, that it has not done or suffered to be done, anything
whereby the said
premises hereby granted are, or may be, in any manner encumbered or charged,
except as herein
recited; and that it WILL WARRANT AND FOREVER DEFEND, the said premises against
all
persons lawfully claiming, or to claim the same, by, through or under it,
subject only to the
Permitted Exceptions.
fSIGNATURE ON FOLLOWING PAGE1
369136_5 25
 
 

--------------------------------------------------------------------------------

 
Ambassador Sale Contract
Execution Version
SELLER: 175 AMBASSADOR REALTY, LLC,
a Delaware limited liability company
By: SBP Manager, Inc.,
a Delaware corporation, its Manager
By:
Name:
Title:
STATE OF NEW YORK )
) ss:
COUNTY OF NEW YORK )
On this day of , in the year 2010 before me, the undersigned, a
Notary Public in and said State, personally appeared , personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted,
executed the instrument.
Notary Public
My Commission Expires:
This Instrument Prepared by:
Ingram Yuzek Gainen Carroll & Bertolotti, LLP
250 Park Avenue, 6th Floor
New York, New York 10177
Attn: Deborah N. Korman
Forward Future Tax Bills to:
Duke Realty Limited Partnership
c/o Real Estate Tax Advisors LLC
Post Office Box 40509
Indianapolis, IN 46240
Permanent Index Number: 07-15-304-021-0000.
Property address: 175 Ambassador Drive, Naperville, IL.
369136_5 26
 
 

--------------------------------------------------------------------------------

 
Ambassador Sale Contract
Execution Version
EXHIBITA
Description of Premises
LOT 2 IN THE GLACIER PARK RESUBDIVISION NO. 7, BEING A SUBDIVISION IN
SECTION 15, TOWNSHIP 38 NORTH, RANGE 9, EAST OF THE THIRD PRINCIPAL
MERIDIAN, ACCORDING TO THE PLAT THEREOF RECORDED AS DOCUMENT R97-
059550 AND CERTIFICATE OF CORRECTION RECORDED AS DOCUMENT R97-065481,
IN DUPAGE COUNTY, ILLINOIS.
369136_5 27
Ambassador Sale Contract
Execution Version
EXHIBITY3
Permitted Exceptions
369136_5 28
Ambassador Sale Contract
Execution Version
SCHEDULE 7.3(b)
Assignment and Assumption of Lease and Other Property Rights
ASSIGNMENT AND ASSUMPTION ("Agreement") dated as of this day of
, 2010 between 175 Ambassador Realty, LLC, a Delaware limited liability company,
having an office c/o Sentinel Real Estate Corporation, 1251 Avenue of the
Americas, New York,
New York 10020 ("Assignor") and Duke Realty Limited Partnership, an Indiana
limited
partnership, having an address at 600 East 96th Street, Suite 100, Indianapolis,
Indiana 46240
("Assignee").
WITNES SETH:
WHEREAS:
A. Assignor and Assignee entered into a certain contract dated
, 2010 (as amended to date or hereinafter amended, the "Contract") pursuant to
which
Assignor agreed to sell and the Assignee agreed to purchase certain real
property located at 175
Ambassador Drive, Naperville (DuPage County), Illinois (said real property and
improvements thereon being herein collectively referred to as the "Premises"),
more particularly
described in the Contract.
B. The Contract provides for the transfer and assignment and assumption of
certain interests and rights in addition to the Premises more particularly
described therein; and
C. The Contract provides for the execution of an assignment and assumption
covering said rights and interests.
NOW THEREFORE, in consideration of Ten ($10.00) Dollars and other good
and valuable consideration, the receipt of which is hereby acknowledged,
Assignor hereby
assigns to Assignee all of its right, title and interest in and to the
following:
1. The lease (the "Lease") and any prepaid rents, all of which are more
particularly described in Exhibit"A" attached hereto and made a part hereof;
2. To the extent assignable, the warranties of the manufacturers and suppliers
of the fixtures and equipment installed at the Premises (the "Warranties").
3. To the extent assignable, governmental permits, licenses and certificates
relating to the Premises, the trade name for the Premises, the telephone
numbers, and all
marketing, advertising, promotional material and photographs for the Premises.
TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns
from and after the date hereof.
369136 5 29
 
 

--------------------------------------------------------------------------------

 
Ambassador Sale Contract
Execution Version
Assignor hereby agrees to indemnify, defend and hold Assignee harmless from
and against any and all claims, losses, costs, damages and obligations arising
on or before the
date hereof under the Lease which has been assigned hereby.
Assignee hereby assumes the obligations of Assignor arising after the date
hereof
under the Lease and agrees to indemnify and hold Assignor harmless from and
against any and
all claims, losses, costs, damages and obligations arising after the date hereof
under the Lease
which has been assigned hereby.
This Agreement may be executed in counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
agreement. This
Agreement shall become effective only after each of the parties hereto shall
have executed and
delivered it to the other.
IN WITNESS WHEREOF, the parties hereto executed this Agreement as of the
date first above written.
ASSIGNOR: 175 AMBASSADOR REALTY, LLC,
a Delaware limited liability company
By: SBP Manager, Inc.,
a Delaware corporation, its Manager
By:
Name:
Title:
ASSIGNEE: DUKE REALTY LIMITED PARTNERSHIP,
an Indiana limited partnership
By: Duke Realty Corporation,
an Indiana corporation,
its general partner
By:
Name:
Title:
369136 5 30
 
 

--------------------------------------------------------------------------------

 
Ambassador Sale Contract
Execution Version
Exhibit"A"to the Assignment and Assumption Agreement
Lease
Build-To-Suit Lease Agreement dated April 21, 1995 by and among American
National Bank
and Trust Company of Chicago, as Trustee under Trust Agreement dated January 31,
1995 and
known as Trust No. 120041-07 ("American National Bank") as landlord, Walsh,
Higgins &
Company, as contractor, and Systemax Incorporated as tenant, as amended by that
certain First
Amendment to Lease dated February 1, 2006 by and between Ambassador Drive LLC
(successor
to American National Bank) and Global Computer Supplies Inc., a New York
corporation (f/k/a
Systemax Incorporated), as assigned by that certain Assignment and Assumption of
Lease dated
November, 2006 between Ambassador Drive LLC, as assignor, and 175 Ambassador
Realty,
LLC, a Delaware limited liability company, as assignee, as further amended by
that certain
Second Amendment to Lease dated November 28, 2006, and as assigned by that
certain
Assignment and Assumption of Lease dated February 8, 2010 by and between Global
Computer
Supplies Inc., a New York corporation, as assignor, and SYX Distribution Inc., a
Delaware
corporation, as assignee.
369136 5 31
 
 

--------------------------------------------------------------------------------

 
Ambassador Sale Contract
Execution Version
SCHEDULE 25
Audit Letter
[Letterhead of Owner or Premises Management Company]
KPMG LLP
Attention: [Name]
355 South Grand Avenue
Suite 2000
Los Angeles, CA 90071-1568
[Date]
Ladies and Gentlemen:
We are providing this letter in connection with your audit of the statement of
revenue and certain
expenses (the Statement) for [Premises name] (the Premises) for the year ended
December 31,
200 for the purpose of expressing an opinion as to whether the statement of
revenue and certain
expenses presents fairly, in all material respects, the results of operations of
the Premises in
conformity with accounting principles generally accepted in the United States of
America.
Certain representations in this letter are described as being limited to matters
that are material.
Items are considered material, regardless of size, if they involve an omission
or misstatement of
accounting information that, in the light of surrounding circumstances, makes it
probable that the
judgment of a reasonable person relying on the information would be changed or
influenced by
the omission or misstatement.
We confirm, to the best of our knowledge and belief, the following
representations made to you
during your audit:
1. The property level details attached to this letter were generated from our
general
ledger (the "Attachment") and are complete and accurate for the year ended
December 31, 200 and for the [3, 6 or 9, as applicable] months ended
, 200 [the applicable quarter end date, depending on the date of the
acquisition].
2. There have been no:
(a) Instances of fraud, whether or not material, involving management or
other employees who have significant roles in internal control over
financial reporting. We understand that the term "fraud" includes
misstatements arising from fraudulent financial reporting and
misstatements arising from misappropriation of assets. Misstatements
arising from fraudulent financial reporting are intentional misstatements,
or omissions of amounts or disclosures in financial statements to deceive
369136_5 32
 
 

--------------------------------------------------------------------------------

 
Ambassador Sale Contract
Execution Version
financial statement users. Misstatements arising from misappropriation of
assets involve the theft of an entity's assets where the effect of the theft
causes the Attachment not to be complete and accurate.
(b) Instances of fraud involving others that could have a material effect on the
Attachment.
(c) Allegations of fraudulent financial reporting on the part of the Property
received in communications from employees, former employees, financial
analysts, or others.
(d) Allegations, either written or oral, of misstatements or other
misapplications of accounting principles in the Attachment.
(e) Allegations, either written or oral, of deficiencies in internal control
that
could have a material effect on the Attachment.
(f) False statements affecting the Attachment made to you in connection with
your audit.
3. There are no:
(a) Material transactions that have not been properly recorded in the
accounting records underlying the Statement.
(b) Events that have occurred subsequent to December 31, 200 and through
the date of this letter that would require adjustment to amounts included in
the Attachment.
(c) The Premises has complied with all aspects of contractual agreements that
would have a material effect on the Attachment in the event of
noncompliance.
(d) There are no significant deficiencies in the design or operation of internal
controls which could adversely affect our ability to record, process,
summarize and report financial data, and we have identified no material
weaknesses in internal controls.
(e) We acknowledge our responsibility for the design and implementation of
programs and controls to prevent and detect fraud.
Further, we confirm that we are responsible for the completeness and accuracy of
the Premises
level details attached to this letter.
Very truly yours,
Company Name
369136 5 33
Ambassador Sale Contract
Execution Version
[Name] [Name]
[Title] [Title]
3691365 34
 

 
 

 
